934 F.2d 1091
Eulala SHUTE, and Russel Shute, Plaintiffs-Appellants,v.CARNIVAL CRUISE LINES, Defendant-Appellee.
No. 87-4063.
United States Court of Appeals,Ninth Circuit.
June 10, 1991.

Gregory J. Wall, Brousseau, Wall & Jankovich, Seattle, Wash., for plaintiffs-appellants.
Jonathan Rodriguez-Atkatz, Bogle & Gates, Seattle, Wash., for defendant-appellee.
On Remand from the United States Supreme Court.
Before FLETCHER, BOOCHEVER and TROTT, Circuit Judges.

ORDER

1
The judgment of the district court is affirmed for the reasons set forth in Carnival Cruise Lines, Inc. v. Shute, --- U.S. ----, 111 S.Ct. 1522, 113 L.Ed.2d 622 (1991).